April 30, 2009


Richard Broitman
61 Pal Street
Plainview, NY 11803
 
Dear Rich,
 
We are delighted you have accepted the interim position of Acting Chief
Accounting Officer during the transition of Chief Financial Officers for
TheStreet.com. Your start date in this role will be May 9, 2009.


In consideration of your service during this period, TheStreet.com agrees to pay
you a discretionary performance bonus, guaranteed to be at least $20,000
provided you meet or exceed the goals set forth in Schedule A, attached
hereto.    The bonus payment will be made at year-end 2009 or shortly
thereafter, in accordance with the Company’s normal schedule for year-end bonus
payments.  You must be employed by the Company through December 31, 2009 in
order to receive this bonus.
 
Very truly yours,
 
 
THESTREET.COM INC.,
       
By:
/s/ Daryl Otte
   
       Daryl Otte
   
       Interim Chief Executive Officer
 

 
AGREED AND ACCEPTED:


/s/ Richard Broitman
Richard Broitman


 
 

--------------------------------------------------------------------------------

 

Schedule A


Components of the bonus plan for Richard Broitman:


·
Until a new Chief Financial Officer commences employment, complete the
preparations for the issuance of any Earnings Release during his time serving as
Acting Chief Accounting Officer.  This includes leading of the finalization of
the release, and managing the Investor Relations associate through the filing
process to ensure a timely and accurate quarterly release;

 
·
Until a new Chief Financial Officer commences employment, participate in Company
earnings calls.  This includes leading the preparation of the script for the
call and participating in the call itself by reading agreed upon prepared
remarks from the final script and answering questions after the prepared remarks
as appropriate;

 
·
Manage the public filing process, which includes the completion of
quarterly10Qfilings and signing the respective 10Q as Acting CAO of
TheStreet.com;

 
·
Work with Teri Santos to complete the quarterly Board pack and ensure it is sent
to the Board by the scheduled dates;

 
·
Complete the preparations for the Annual Meeting of Stockholders of
TheStreet.com, Inc., to be held on May 28, 2009.    This includes

 
·
Direct the preparation of and acting as final reviewer of all financial reports,
including income statements, balance sheets, budgets, tax returns, sales tax,
payroll taxes, payroll filings and reports for government regulatory agencies;

 
·
Act in an investor relations capacity with institutional investors as needed;

 
·
Effectively transition your knowledge of TheStreet.com accounting department and
systems, as best as possible, to the new Chief Financial Officer.


 
 

--------------------------------------------------------------------------------

 